Case 1:18-cv-00082-PKC-SJB Document 45 Filed 11/02/20 Page 1 of 1 PageID #: 400
                                 PARKER HANSKI LLC
                                  40 WORTH STREET, 10TH FLOOR
                                   NEW YORK, NEW YORK 10013
                                      PHONE: 212.248.7400
                                      FAX:   212.248.5600
                                   Contact@ParkerHanski.com

                                                              November 2, 2020

 Via ECF
 The Honorable Sanket J. Bulsara
 United States Magistrate Judge
 United States District Court

                Re:    Kelly Irish v. Tropical Emerald LLC and Rainbow USA, Inc.

                Docket No. 1:18-cv-00082-PKC-SJB

 Dear Judge Bulsara:

         We represent the plaintiff in the above-entitled action. We write to respectfully ask the
 Court to deny defendants’ application to compel the deposition of plaintiff’s expert. Plaintiff has
 no objection to the Court denying the defendants’ proposal to engage in further expert disclosure
 and discovery. Absent the Court granting any further expert proceedings, defendants’ request for
 expert discovery violates Your Honor’s directives.

         On October 15, 2020, Your Honor identified the scope of the remaining discovery as
 “the sole purpose of closing discovery was to finish potentially the plaintiff’s deposition, which
 is going to be brief, and the deposition of the two other – – of the two defendants witnesses.” See
 Exhibit "1", page 7, lines 21 to 25. Your Honor extended discovery for 30 days and limited the
 remaining discovery “for the two defendants – – the two witnesses who are going to be deposed
 on the same day.” Id. at page 10. The only potential future discovery (production of plaintiff’s
 medical records, re-deposing plaintiff, and expert disclosures from Dominic Marinelli on behalf
 of the defendant) are currently the subject of motion practice before Your Honor.

        Just as plaintiff cannot serve new discovery demands or take more than the two defendant
 depositions, defendants cannot take the deposition of plaintiff’s expert. Accordingly,
 defendants’ application must be denied so that discovery can be brought to a timely conclusion
 in accordance with Your Honor’s directives. Thank you for your time and attention to this
 matter. With kindest regards, I am

                                                      very truly yours,

                                                            /s/
                                                      Glen H. Parker, Esq.
